Title: To Thomas Jefferson from Benjamin Henry Latrobe, 27 August 1806
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            Washington Augt. 27h. 1806
                        
                        As I could not be well spared myself, I sent down my Clerk to the Quarries, immediately after writing to you,
                            and as soon as the business would permit, I followed him, and made such arrangements, as that we have now all our most heavy stone in the Yard, and shall not probably be again at a Stand for stone. The architrave is
                            set round the East semicircle, & by Friday evening the three Stones which form the East angle of the straight part
                            behind the speaker’s chair will be set so as to compleat the whole of the Architrave. The frieze of which one half has
                            been for some time set on the East Side will then be compleated without delay, including the Eagle of which a considerable
                            part is finished, one wing being nearly compleat, & the body & the other wing [bosted]. The head is in greater forwardness, & I will venture to say that there is not in
                            ancient or modern sculpture an Eagles head which is in dignity, spirit & drawing superior to Franzoni’s It is very
                            superior to his model. Unfortunately however he was this morning seized with a spitting of blood, & being of a weakly
                            constitution and still weaker nerves, I fear we shall not be able to keep him long. He will want to return to Italy.
                        I formerly mentioned that the west semicircle was compleated all but the cornice; that is now also in its
                            place, & the greater part of the blocking course, ready for the roof.—
                        The recess advances rapidly, but we begin to want Stone to compleat it. However the arrangements I have made
                            give me hopes that we shall not be long without it.
                        Two of Mr. Blagden’s most important Men have left him, & another has an Ulcer (fellon) on his hand which
                            confines him & renders him unable to work.
                        The Carpenters proceed rapidly with every part. The roof of the Hall of Repr. is so framed as to admit of the
                            lights in the cieling, but I begin to fear lest our Glass should not arrive in time, that is, within a Month, for by that
                            time I expect to have the plaisterers under it at Work. I have therefore directed Mr. Lenthall to frame the Lanthorn light
                            for the Center which we can put on, if we are otherwise disappointed.—
                        I beg to assure you, that nothing that was within the compass of our means has been neglected to forward the
                            work, & if after all we are disappointed, it will only be because it was impossible to be
                            otherwise. I have still hopes however that Congress though in a very unfinished state may sit in the house during the next
                            Session. 
                  I am with the truest respect Yours faithfully
                        
                            B Henry Latrobe.
                            
                        
                    